UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MICHAEL BARLOW

              Plaintiff,

       v.                                               18-CV-956
                                                        DECISION AND ORDER
 NATIONSTAR MORTGAGE LLC,

 BANK OF AMERICA, N.A., and

 FIRST FRANKLIN FINANCE
 CORPORATION

              Defendants.



       On August 31, 2018, the pro se plaintiff, Michael Barlow, commenced this action

alleging that the defendants are liable for fraud, misrepresentation, and other state law

claims. Docket Item 1. On September 28, 2018, defendant Nationstar Mortgage LLC

moved to dismiss, Docket Item 2; on October 5, 2018, the other two defendants—Bank

of America, N.A. and First Franklin Finance Corporation—followed suit, Docket Item 11.

On October 22, 2018, and October 30, 2018, Barlow responded to the defendants’

motions, Docket Items 13, 14; on November 5, 2018, Nationstar Mortgage LLC replied,

Docket Item 17; and on November 9, 2018, Bank of America, N.A., replied, Docket Item

19.

       On November 8, 2018, this Court referred this case to United States Magistrate

Judge H. Kenneth Schroeder, Jr., for all proceedings under 28 U.S.C. § 636(b)(1)(A)

and (B). Docket Item 18. On March 3, 2019, Barlow moved for a preliminary injunction

and temporary restraining order. Docket Item 21. On March 12, 2019, Judge
Schroeder issued a Report and Recommendation finding that the defendants' motion to

dismiss should be granted and that the plaintiff's motion for a temporary restraining

order and preliminary injunction should be denied. Docket Item 22.

       On March 25, 2019, the plaintiff objected to the R&R. Docket Item 23. On April

16, 2019, the defendants responded, Docket Items 25, 26; and on April 30, 2019, the

plaintiff replied, Docket Item 27.

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which objection is made. 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b)(3).

       This Court has reviewed the careful and thorough R&R, the record, the objection

and response, and all submissions by the parties. Based on that de novo review, the

Court accepts and adopts Judge Schroeder’s recommendation to grant the defendants'

motions to dismiss, Docket Items 2 and 11, and to deny the plaintiff’s motion for a

temporary restraining order and preliminary injunction, Docket Item 21. But this Court

grants Barlow’s request for leave to file an amended complaint.

       Barlow objects to Judge Schroeder’s recommendation because—he says—the

complaint he filed in this proceeding differs from the 2017 complaint in that it includes

another factual allegation that Bank of America committed fraud in connection with his

mortgage. Docket Item 23 at 3. As Judge Schroeder explained, regardless of any

minor differences in the factual allegations, the relief that Barlow seeks “is identical in

both actions,” Docket Item 22 at 2—enjoining the defendants “from engaging in any



                                              2
foreclosure activity with respect to [his] [p]roperty,” Docket Item 1 at 18. Therefore, like

Barlow’s 2017 case, this case “is precisely an attack on the New York state court’s

foreclosure judgment.” Barlow v. Nationstar Mortgage, Inc., 2017 WL 397329, at *2

(W.D.N.Y. Jan. 30, 2017).

       Barlow asks this Court to permit him to amend the complaint to “include

additional facts not included in the 2017 action” and—presumably—to limit his claims to

the “allegation[s that have] not been litigated.” Docket Item 23 at 3. The defendants

argue that because Barlow has “filed the exact same complaint in the 2016 Action, and

again in the instant action, it is clear that [he] does not possess any new information,

and any amendment would be futile and a waste of judicial resources.” Docket Item 25

at 2. But in his reply, Barlow insists that the new “factual allegations of forgery being

presented” in his latest complaint were “discovered post 16-CV-818 case dismissal.”

Specifically, these claims involve:

       forgery relat[ing] to the loan modification from May 28, 2011, that increased
       the loan balance to $86,570.03. The loan modification documents we[re]
       never signed by [Barlow.]

Docket Item 27 at 1.

       Aspects of Barlow’s reply continue to suggest that he is still seeking relief from

the foreclosure judgment. See, e.g., id. (“The underlying foreclosure action taken by the

defendant should not be allowed to commence since the validity of the overall mortgage

debt remains in question.”). But given Barlow’s pro se status, it is possible that he now

is “not asking the federal courts to overturn the underlying state-court judgment,” but

instead is claiming “that he is entitled to money damages” for perhaps related but

sufficiently separate conduct. See McCrobie v. Palisades Acquisition XVI, LLC, 664 F.

App’x 81, 83 (2d Cir. 2016). In fact, Barlow does state that
                                              3
       [t]he purpose of [his] forgery allegation is not a mere attempt to avoid
       Judgment of Foreclosure. The forged documents have led to increased
       payments and an escrow account that has increased significantly.

Docket Item 27 at 1. For that reason, and in an abundance of caution, leave to amend

may be appropriate. See McCrobie, 664 F. App’x at 83.

       “[T]he submissions of a pro se litigant must be construed liberally and interpreted

‘to raise the strongest arguments that they suggest.’” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (emphasis removed) (quoting Pabon v.

Wright, 459 F.3d 241, 248 (2d Cir. 2006)). “Generally, leave to amend should be freely

given, and a pro se litigant in particular should be afforded every reasonable opportunity

to demonstrate that he has a valid claim.” Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir.

2014) (quoting Matima v. Celli, 228 F.3d 68, 81 (2d Cir. 2000)). “A pro se complaint

should not be dismissed without the Court granting leave to amend at least once when

a liberal reading of the complaint gives any indication that a valid claim might be stated.”

Id. (quoting Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010)). In light of all that,

this Court will give Barlow the benefit of the doubt and permit him to amend.

       Therefore, and for the reasons stated above and in the Report and

Recommendation, the defendants' motions to dismiss, Docket Items 2, 11, are

GRANTED; the plaintiff’s motion for a temporary restraining order and preliminary

injunction, Docket Item 21, is DENIED; and the complaint, Docket Item 1, will be

dismissed unless Barlow files an amended complaint within forty-five days of the

date this order is filed. 1 An amended complaint is intended to completely replace



       1The Court encourages Barlow to limit his claims to those issues “discovered
post 16-CV-818 case dismissal.” See Docket Item 27 at 1. If Barlow files an amended
complaint, he may be required to demonstrate why he did not have a full and fair
                                             4
the prior complaint in the action, and thus it "renders [any prior complaint] of no legal

effect." International Controls Corp. v. Vesco, 556 F.2d 665, 668 (2d Cir. 1977), cert.

denied sub nom., Vesco & Co., Inc. v. International Controls Corp., 434 U.S. 1014

(1978); see also Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994).

Therefore, any amended complaint stands alone as the only complaint that the

defendants must answer in this action. If Barlow includes any requests for relief in an

amended complaint that would require this Court to “overturn the underlying state-court

[foreclosure] judgment,” see McCrobie, 664 F. App’x at 83, such as requests to enjoin

the defendants from “engaging in any foreclosure activity with respect to” his property,

Docket Item 1 at 18, the amended complaint will be dismissed.

         If Barlow does not file an amended complaint within forty-five days as noted

above, this case will be dismissed without further order. If Barlow files an amended

complaint, then without further order the case will be referred back to Judge Schroeder

for proceedings consistent with the referral order of November 8, 2018, Docket Item 18.

         SO ORDERED.



Dated:         September 16, 2019
               Buffalo, New York



                                               /s Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




opportunity to litigate his claims in the several other legal proceedings in state and
federal court between himself and the defendants.

                                             5
